                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANGEL AGUILERA,                                 Case No. 18-cv-03389-HSG
                                   8                     Plaintiff,                         ORDER DENYING MOTION TO
                                                                                            DISMISS FIRST AMENDED
                                   9               v.                                       COMPLAINT AS PREMATURE;
                                                                                            GRANTING REQUEST FOR
                                  10        C. E. DUCART, et al.,                           SCREENING OF THE FIRST
                                                                                            AMENDED COMPLAINT
                                  11                     Defendants.
                                                                                            Re: Dkt. No. 39
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff, an inmate at Pelican Bay State Prison (“PBSP”) has filed a pro se action under 42

                                  15   U.S.C. § 1983. On September 3, 2019, the Court denied defendants’ motion to dismiss the

                                  16   excessive force claims against Defendants Molina, Hendrix, Gonzalez, and Vicks, but granted

                                  17   defendants’ motion to dismiss the deliberate indifference to serious medical needs claim against

                                  18   Defendant Ducart. Dkt. No. 37. The Court granted Plaintiff leave to amend his claim against
                                  19   Defendant Ducart. Id. On September 30, 2019, plaintiff filed a first amended complaint. Dkt.

                                  20   No. 38. Defendants have filed a motion to dismiss the first amended complaint and a request that

                                  21   the Court screen the amended complaint pursuant to 28 U.S.C. § 1915A. Dkt. No. 39. The Court

                                  22   GRANTS defendants’ request for screening pursuant to 28 U.S.C. § 1915A. The Court will

                                  23   screen the amended complaint in a separate order. The Court DENIES as premature the motion to

                                  24   dismiss the first amended complaint. The Court has not yet screened the first amended complaint

                                  25   and identified the cognizable claims.

                                  26   //
                                  27   //

                                  28   //
                                   1         This order terminates Dkt No. 39.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 10/24/2019

                                   4                                             ______________________________________
                                                                                 HAYWOOD S. GILLIAM, JR.
                                   5                                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 2
